1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                     DISTRICT OF NEVADA
8
                                                 ***
9     IN RE:                                           Case No. 3:19-cv-00089-LRH

10    RONNIE C. McKINNEY and JOAN E.                   BK-10-50597-BTB
      McKINNEY aka JOAN E. BLAKE
11                                                 Appeal from the United States
12                                        Debtors. Bankruptcy Court for the District of
                                                   Nevada
13

14
      SETERUS, INC.,                                   Case No. 3:19-cv-00187-MMD
15
                                         Appellant, BK-10-50597-BTB
16
               v.                                          AMENDED
17                                                     CONSOLIDATION ORDER
18    RONNIE C. McKINNEY and JOAN E.
      McKINNEY aka JOAN BLAKE,
19
                                        Appellees.
20

21          Before the court is Appellant's Motion to Consolidate Appeals and to Extend Time
22   for Filing Opening Brief (ECF No. 5 in the 00089 case).
23          The presiding District Judges, having conferred regarding the status of these
24   actions, have determined that these actions are closely related as they arise out of the
25   same underlying bankruptcy proceeding and that there is good cause to consolidate
26   them. Consolidation of the two cases to one judge will promote judicial efficiency and will
27   not result in prejudice to the parties. The practice in this district has been to consolidate
28
                                                  1
1    the cases under the first case filed and to the assigned judge and magistrate in that first-

2    filed case.

3           Good cause appearing, IT IS HEREBY ORDERED that Case No. 3:19-cv-00187-

4    MMD be consolidated under case number 3:19-cv-00029-LRH.
                                           3:19-cv-00089-LRH.

5           IT IS FURTHER ORDERED that case number 3:19-cv-00089-LRH
                                                   3:19-cv-00029-LRH shall be the

6    base case, with case number 3:19-cv-00187-MMD as the member case, and all future

7    documents shall be filed under the base case.

8           IT IS FURTHER ORDERED that the Clerk of the Court shall change the files and

9    dockets to reflect this consolidation.

10          IT IS SO ORDERED.

11          DATED this 22nd day of May 2019.

12

13                                                    MIRANDA M. DU
                                                      UNITED STATES DISTRICT JUDGE
14

15

16          DATED
            DATEDthis
                  this___
                      22ndday
                           dayofofMay,
                                   May,2019.
                                        2019.

17                                                    LARRY R. HICKS
                                                      UNITED STATES DISTRICT JUDGE
18

19
20

21

22

23

24

25

26

27

28
                                                  2
